Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
Applicant argues the Office Action suggests claims 40 and 42-45 are indefinite and that claim 43 is clear and properly depends from independent claim 38 (see Remarks filed 9/23/2021 on P6).  However, the Examiner notes claim 43 was not rejection under 35 U.S.C. 112 in the Non-Final Office Action mailed 6/23/2021.
With respect to applicant’s arguments directed to Yokota, Tanii nor Byun teaching or suggest the amended claim limitations and new limitations recited in claim 38 (see Remarks filed 9/23/2021 on P7), none of these references are relied upon to teach or suggest the amended claim limitations and/or new limitations.  Instead, a new reference Poe et al. (US 2014/0306162 A1) is relied upon to teach graphene.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant argues the prior art relied upon fail to teach or suggest certain features of the instant claims such as “acid solubilizes metals…”, graphene is recovered separate from metals, or any ‘methods’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further such steps argued by the applicant amount to either intended use or product-by-process limitations.  Claim limitations of product claims are granted patentable weight based on their final structure and not by the method of which it was made or any intermediate products thereof.  Product-by-process limitations are not given patentable weight since the method does not provide addition structure to the claim (see MPEP 2113 and 2114).

Applicant’s arguments, see Remarks filed 9/23/2021, with respect to the rejection(s) of claim(s) 40, 42 and 44-45 under 35 U.S.C. 112(b) and/or 112(d) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amended claims filed 9/23/2021 raises new issues under 35 U.S.C. 112(b) and/or 112(d).  	A new ground(s) of rejection is made under 35 U.S.C. 112(b) and/or 112(d) as set forth in this Office Action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-41, 43, 47 and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation “the acid solubilizes metals from the spent lithium ion cell or battery so that the graphene is recoverable from the acid solution separate from the metals”.  This limitation renders the claim indefinite because it is unclear whether the solubilization step actually occurs in the claimed acidic solution.  Specifically with respect to the “spent lithium ion cell or battery”, the preamble recites “…recovery of graphene from a spent lithium ion cell or battery” and the claim recites “graphene from a disassembled metal anode of the spent lithium ion cell or battery” such that the claim does not necessarily require the “spent lithium ion cell or battery” to be present in the claimed acidic solution.  The claim limitations merely suggest or imply that the graphene ultimately obtained originates from a spent lithium ion cell or battery or from a disassembled metal anode of the spent lithium ion cell or battery.  Accordingly, it is unclear whether the claim requires the metals from the spent lithium ion cell or battery to be present in the claimed acidic solution and whether said metals are solubilized in the claimed acidic solution.
Further regarding claim 38 reciting the limitation “the acid solubilizes metals from the spent lithium ion cell or battery so that the graphene is recoverable from the acid solution separate from the metals”, this limitation renders the claim indefinite because it is unclear whether the “metals” refer to the “soluble metals” previously recited in the claim or are separate from the “soluble metals”.  
In the case that said “metals” in the limitation “the acid solubilizes metals from the spent lithium ion cell or battery so that the graphene is recoverable from the acid solution separate from the metals” refer to the “soluble metals” previously recited in the claim, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites the broad recitation “one or more of soluble organic, soluble metals, and suspended solids”, and the claim also recites “the acid solubilizes metals from the spent lithium ion cell or battery so that the graphene is recoverable from the acid solution separate from the metals” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 39 recites the limitation “the acidic solution includes a whole and disassembled spent lithium ion cell or battery”.  This limitation renders the claim indefinite because “whole and disassembled” is unclear.  Specifically, it is unclear how a cell or battery that is whole can be considered to be disassembled and how a cell or battery that is disassembled can be considered to be whole. 
	Further, dependent claims 39-41, 43, 47 and 49-50 are rendered indefinite due to their dependency on any of the indefinite claims above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 recites the limitation “the acidic solution includes a whole and disassembled spent lithium ion cell or battery”.  This limitation conflicts with claim 38 reciting in a preamble “graphene from a spent lithium ion cell or battery”, claim 38 reciting the limitations “graphene from a disassembled metal anode of the spent lithium ion cell or battery” and “metal from the spent lithium ion cell or battery” since claim 38 describes materials (graphene, disassembled metal anode, or metals) from the spent lithium ion cell or battery but not a whole spent lithium ion cell or battery nor a disassembled spent lithium ion cell or battery.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38-41, 43, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (JP 2016-186118A, refer to English translation) in view of Poe et al. (US 2014/0306162 A1).
Regarding claim 38, Yokota discloses an acidic solution for recovery of graphene from a spent lithium ion cell or battery (acidic solution [0023]), the acidic solution including an acid and material from a disassembled metal anode of the spent lithium ion cell or battery and one or more of soluble organics, soluble metals, and suspended solids, the acid includes hydrochloric acid, sulfuric acid, nitric acid, or combinations thereof (lithium ion battery recycling raw material is added to an acidic solution such as sulfuric acid [0023] raw material is a so-called battery slag [0018]) and has an acid concentration of about 0.5 to about 30 weight percent in an aqueous solution with a pH of about 2.5 or less (lower pH is preferable, and the pH is preferably 0 < pH < 2.5 [0033]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.). 
Further regarding claim 38 reciting “has an acid concentration of about 0.5 to about 30 weight percent in an aqueous solution”, the published specification discloses mineral acids such as sulfuric acid have a concentration of about 0.5 to about 30 percent in aqueous solutions and have a pH of about 1 or less ([0022]).  Since Yokota teaches sulfuric acid ([0023]) and a pH preferably 0 < pH < 2.5 ([0033]) and, thus, substantially the same as the acidic solution of claim 38, it will, inherently, have the recited concentration amount.
Further regarding claim 38 reciting “for recovery of graphene from a spent lithium ion cell or battery”, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process).  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Further regarding claim 38, Yokota does not disclose graphene from a disassembled metal anode of the spent lithium ion cell or battery.
Poe discloses a method for the recovery of lithium cobalt oxide from lithium ion batteries, wherein the carbon anode comprises any of the various types of carbons such as graphene bonded to a copper foil (Abstract, [0002], [0017]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known acid solution including the positive electrode and negative electrode including graphite of a battery to remove the electrode active materials was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
 	It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 38 reciting “the acid solubilizes metals from the spent lithium ion cell or battery so that the graphene is recoverable from the acid solution separate from the metals”, modified Yokota discloses a recovery method of metals from recycled raw material of lithium-ion battery including a leeching step where metals are leached and a separation step where residue is separated from a liquid and a recovery step where object metals are recovered (see Yokota: Abstract).  Thus, the acid in the acidic solution of modified Yokota solubilizes metals from a lithium-ion battery which allows the graphene to be recoverable. 
Regarding claim 39, modified Yokota discloses all of the claim limitations as set forth above.  Modified Yokota further discloses the acidic solution includes a whole and disassembled spent lithium ion cell or battery including a metal oxide cathode (Yokota: [0018]-[0019]), a metal foil anode including the graphene (Poe: [0002], [0017]), an electrolyte (Poe: [0019]), and a polymeric separator (Poe: [0019]).
Regarding claim 40, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses the soluble metals selected from the group consisting of calcium, magnesium, zinc, copper, aluminum, iron, rare earth metals, cobalt, nickel, or combinations thereof (further contains iron, copper, aluminum [0012]).
Regarding claim 41, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses a temperature of acidic solution is about 50°C to about 70°C (20 °C to 80 °C [0030]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 43, modified Yokota discloses all of the claim limitations as set forth above.  Yokota further discloses wherein the acid is sulfuric acid (sulfuric acid [0023]). 
Regarding claim 47, modified Yokota discloses all of the claim limitations as set forth above.  Modified Yokota further discloses the acidic solution includes a copper foil anode covered with the graphene (Poe: [0002], [0017]); and optionally one or more of an aluminum foil cathode covered with one or more of a cobalt nickel alloy, lithium cobalt oxide, lithium iron phosphate, lithium manganese oxides, lithium fluoride phosphate, lithium moly oxide, or nickel cobalt oxide; an electrolyte including one or more of polymeric organics, organic solvents, phosphates, fluorides, lithium salts, organic solvents, lithium, or phosphate fluoride; a polymeric separator including polypropylene or polyethylene; or a battery case of a metal or polymeric laminate (optional and, thus, not required).
Regarding claim 50, modified Yokota discloses all of the claim limitations as set forth above.  Further regarding claim 50 reciting “the graphene is recovered from the acidic solution”, claim limitations of product claims are granted patentable weight based on their final structure and not by the method of which it was made or any intermediate products thereof.  Product-by-process limitations are not given patentable weight since the method does not provide addition structure to the claim (see MPEP 2113 and 2114).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (JP 2016-186118A, refer to English translation) in view of Poe et al. (US 2014/0306162 A1), as applied to claims 38-41, 43, 47 and 50 above, in view of Byun et al. (US 2018/0170763).
Regarding claim 49, modified Yokota discloses all of the claim limitations as set forth above.  However, modified Yokota does not further disclose the acidic solution includes about 100 to about 5000 ppm of lithium.
	Byun discloses a wet process for recycling waste batteries is a process of dissolving waste batteries in sulfuric acid and extracting valuable metals using solvents, where concentration of contained lithium in lithium waste solution is as high as about 3000 ppm ([0004], [0006]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known lithium concentration in lithium waste solution was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
 	It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/6/2022